REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-4, 8, 10, 12, 13, 21, and 24, drawn to an alpha amylase variant comprising substitutions at positions corresponding to positions 268 and 293 of SEQ ID NO:1.
Group II, claim(s) 23 and 31-34, drawn to polynucleotides, vectors and host cells encoding an alpha amylase variant comprising substitutions at positions corresponding to positions 268 and 293 of SEQ ID NO:1.
Group III, claim(s) 35 and 37, drawn to a process of liquefying a starch containing material with an alpha amylase variant comprising substitutions at positions corresponding to positions 268 and 293 of SEQ ID NO:1.
This application contains claims directed to more than one species of combination of modifications at positions 268 and 293. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 268G+293Y; 268G+293F; 268G+293W; 268G+293H; 268G+293A; 268G+293Q; 268A+293Y; 268A+293F; 268A+293W; 268A+293H; 268A+293A; 268A+293Q; 268P+293Y; 268P+293F; 268P+293W; 268P+293H; 268P+293A; 268P+293Q; 268S+293Y; 268S+293F; 268S+293W; 268S+293H; 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 4, 8, 10, 12, 13, 21, 23, 24, 31-35, and 37.
This application contains claims directed to more than one species of combination of additional modifications at positions other than 268 and 293. These species are deemed to lack unity 
The species are as follows: T297N, H208Y+N217R,
R,E179S+A184Q+E188P+T191N, I389K+R392K+D393L,
W115D+D117Q+T133P, T24K+K25R+A27Q+E29D+N32H+Q86S+A90S+A93S,
Q86S+A90S+A93S, D385E+I389K+R392K+D393N, G416S+T417S+E418S+K419V, T21Q+T24N+K25R, T21Q+T24N+K25R+E29D, T21Q+Q86K+D117Q+S173N+H208Y+S382H, R,E179S+A184Q+E188P+T191N+S242Y, G112A, T309W, T312W, T309W+T312W, R,E179G, T212I, S173N, K141H, T50I, G108A, T398R,
P320A, T225N, S382H, I277L+G282H, L36Q, A91I, P258E, T21Q, T133P+E179G, A304N, S406W, A2*+P3*, D328E+E333Q, E210D, L16T+T21K+L22Q+T24D, N127Y+E188P, E188P, E188P+N275F, E188P+ N275H, E188P+K279F, E188P+K279Y, E188P+K279W, E188P+K279H, 
R,E179S+A184Q+ E188P+T191N, E188P+S242Y+1479V, E188P+S242Y+ F403L, E188P+S242Y+K279Y, G180*+ I181*+ 188P+N193F+S242Y, 
E188P+S242Y, T21Q+Q86K+D117Q+S173N+E188P+H208Y+S242Y+S382H,  S173N+E188P+S242Y, E188P+K279I, R,E179S+A184Q+E188P+T191N+S242Y+ K279W, R,E179S+A184Q+E188P+T191N+S242Y+K279I, E188P+S242Y+K279I,
E188P+N193F+S242Y, T21Q+T24N+K25R+E29D+E188P+S242Y, E188P+S242Y+K279F, E188P+S242Y+K279W+F449L, and E188P+S242Y+K279H. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 21, 23, 24, 31-35, and 37.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an alpha amylase variant comprising substitutions at positions corresponding to positions 268 and 293 of SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cuevas et al. (WO 2009/149130).  Cuevas et al. teach alpha amylase variants of SEQ ID NO:1 comprising substitutions at positions corresponding to positions 268 and 293 wherein the modification of position 268 include A,C,D,E,F,G,H,I,K,L,M,N,P,Q,R,S,T,V, and W and the modification of position 293 includes A,C,D,E,F,G,H,I,K,L,M, P,Q,R,S,T,V,W, and Y (Table 25-1).  Cuevas et al. do not teach a specific variant comprising modification at both positions but clearly teaches alpha amylase variants having modifications at two or more of the disclosed positions and therefore, it would have been obvious to one of ordinary skill in the art to produce variants having modification of both these positions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652